DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Response to Arguments
Applicant's arguments filled have been fully considered. Upon careful consideration of Applicant’s response, the rejection under 35 U.S.C. 112(a) has been withdrawn. The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered reference(s) to Mochizuki (US Publication Number 2011/0115786 A1).  Rejections based on the newly cited reference(s) follow.

Claim Objections
Claim 6 is objected to because of the following informalities:  In line 7, “selecting pixels in the adjacent region as the auxiliary feature points…” should be changed to “selecting pixels in the second region as the auxiliary feature points…” in order to correct the lack of antecedent basis in the limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication Number 2018/0204052 A1, hereinafter “Li”) in view of Mochizuki (US Publication Number 2011/0115786 A1).

(1) regarding claim 1:
As shown in fig. 1, Li disclosed an image processing method performed at a mobile terminal having one or more processors and memory storing programs to be executed by the one or more processors (para. [0027], note that referring to FIG. 1, a flowchart 100 of an embodiment of a method for human face image processing is shown, Also see para. [0052]), the method comprising: 
recognizing basic feature points of a source object in a source image and basic feature points of a base object in a base image (para. [0029], note that in the present embodiment, when it is necessary to identify the human face region in the facial image, key points of each facial feature points maybe marked on the facial image); 
determining auxiliary feature points in a corresponding image according to distribution of the basic feature points in each of the images (para. [0030], note that referring to FIG. 2, FIG. 2 is a schematic diagram of the displayed effect of locating the facial feature points, wherein facial feature points include, but are not limited to, eyes, nose, mouth, chin, etc); 
determining average basic feature points according to positions of the basic feature points of the same type (para. [0030], note that facial feature points may also include cheek, jaw, etc. Cheek includes the left cheek and the right cheek, and jaw includes the left jaw and the right jaw. It may be understood that the facial feature points may also be the remaining features of the face); and 
fusing the deformed source object with the deformed base object (para. [0040], note that the source image is the human face image of the user himself, and the target image is an image of a celebrity or a cartoon character as a transformation template stored in the terminal. When the transformation function is turned on, the terminal automatically fuse the captured human face image with the image of the celebrity or the cartoon character stored in the terminal).
Li disclosed most of the subject matter as described as above except for specifically teaching determining feature points of a same type in the source object and the base object, the feature points of the same type comprising a first set of basic feature points of a same type and a second set of auxiliary feature points of a same type in the source object and the base object; by averaging the positions of the first set of basic feature points in the source object with the corresponding positions of the first set of basic feature points of the same type in the base object; and determining average auxiliary feature points according to positions of the auxiliary feature points of the same type by averaging the positions of the second set of auxiliary feature points in the source object with the corresponding positions of the second set of auxiliary feature points of the same type in the case object; and deforming the source object and the base object according to the average feature points and the average auxiliary feature points.
However, Li teaches determining feature points of a same type in the source object and the base object, the feature points of the same type comprising a first set of basic feature points of a same type and a second set of auxiliary feature points of a same type in the source object and the base object (see figs. 4a and 4b in para. [0041-0042], note that the feature points of a same type i.e. face in the source and base objects are shown. Para. [0042], note that when a composite picture is generated on the basis of a face picture, different synthesis modes are covered and replaced so that the user may obtain a series of expression pictures expressing different emotions at almost the same time).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to determine feature points of a same type in the source object and the base object, the feature points of the same type comprising a first set of basic feature points of a same type and a second set of auxiliary feature points of a same type in the source object and the base object. The suggestion/motivation for doing so would have been in order to achieve a facial image processing with higher similarity to the user in the image, of simple steps, small calculation and high real-time performance (para. [0015]). Therefore, it would have been obvious for Li to obtain the invention as specified in claim 1.
In addition to that, Mochizuki disclosed by averaging the positions of the first set of basic feature points in the source object with the corresponding positions of the first set of basic feature points of the same type in the base object (para. [0125], note that the skin color extractor 41 computes the skin color for use in the skin color mask process by computing the average value of the colors within these two triangular regions. Herein, FIG. 14 illustrates skin color extraction regions defined by supplementary feature points in the texture image); and determining average auxiliary feature points according to positions of the auxiliary feature points of the same type by averaging the positions of the second set of auxiliary feature points in the source object with the corresponding positions of the second set of auxiliary feature points of the same type in the base object (para. [0126], note that if elements such as facial features, beard, and hair were contained in the skin color extraction regions, then when the average value is computed for the colors inside the skin color extraction regions, a color that includes the color of the facial features, beard, and hair would be extracted. Also see para. [0140], note that the skin color extractor 41 then extracts a skin color by computing the average value of the colors inside the skin color extraction regions of the original image as defined by the acquired supplementary feature points), and deforming the source object and the base object according to the average feature points and the average auxiliary feature points (para. [0086], note that the texture image 72 is the projection of a three-dimensional curved surface onto a flat plane, the user's face is expressed in a deformed way compared to an image capturing a frontal view of the user's face. Furthermore, in the texture image 72, circles and triangles are illustrated at locations corresponding to the feature points and supplementary feature points illustrated in the face shape 71. Also see para. [0087], note that in the image transform process, the feature points and supplementary feature points in the texture image 72 become the target points when translating the feature points and supplementary feature points set in the original image).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose by averaging the positions of the first set of basic feature points in the source object with the corresponding positions of the first set of basic feature points of the same type in the base object; and determining average auxiliary feature points according to positions of the auxiliary feature points of the same type by averaging the positions of the second set of auxiliary feature points in the source object with the corresponding positions of the second set of auxiliary feature points of the same type in the case object; and deforming the source object and the base object according to the average feature points and the average auxiliary feature points. The suggestion/motivation for doing so would have been in order to provide technology able to generate texture images that can be correctly applied to face shapes (para. [0008]). Therefore, it would have been obvious to combine Li with Mochizuki to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Li further disclosed the method according to claim 1, wherein the recognizing basic feature points of a source object in a source image comprises: 
recognizing an imaging region of the source object in the source image (para. [0040], note that the source image is the human face image of the user himself); 
matching a feature extracted from the imaging region of the source object with candidate object feature templates (para. [0040], note that When the transformation function is turned on, the terminal automatically fuse the captured human face image with the image of the celebrity or the cartoon character stored in the terminal); and 
recognizing feature points in a successfully matched object feature template as basic feature points of the source object (para. [0047], note that the execution of the weighted stacking operation of the above complexion distribution information is implemented in the facial contour region defined by the feature points, that is, the position of each human face organ is determined by the position information of the feature points, such as, the position of the eyes, the position of the nose and the position of the mouth).

(3) regarding claim 7:
Li further disclosed the method according to claim 1, wherein the determining average feature points according to positions of the feature points of the same type comprises:
positioning positions of feature points of different types of the source object and a position of a feature point that is in the base object and that belongs to a type the same as that of the positioned feature point of the source object (para. [0037], note that the setting of the feature point position may be designated according to whether the positions of the features are easy to change. For the feature whose position is easy to change, for example, the eyes and the mouth may be defined by more feature points); 
determining position weights corresponding to the base object and the source object according to a similarity between a fusion result and the base object and a similarity between the fusion result and the source object (para. [0037], note that for the feature whose position is easy to change, for example, the eyes and the mouth may be defined by more feature points, so that the action obtained is smoother. But for the feature whose position is not easy to change, for example, the nose, a relatively small number of feature points may be used to define. In this way, the resource allocation is optimized and the storage space is reduced); and 
performing summation on the positioned positions according to the corresponding position weights, to obtain positions of corresponding average feature points (para. [0044], note that the complexion distribution information is represented with a RGB value, and the transformation of the image is realized employing the weighted stacking method).

(4) regarding claim 8: 
Li further disclosed the method according to claim 1, wherein the deforming the source object and the base object according to the average feature points comprises: 
in a manner of aligning feature points of a same type in the source object and the base object, adjusting the positions of the feature points in the source object to match the positions of the average feature points and adjusting the positions of the feature points in the base object to match the positions of the average feature points (para. [0037], note that the face shape of the target image includes the face shape and characteristics of the face features, and by providing a sufficient number of feature points, it is possible to obtain accurate position information of the features on the face. For example, the feature point 50-60 is used to indicate the shape of the mouth. When the mouth action is smiling, the position coordinates of the plurality of feature points marking the mouth are moved upwards and extended to both the left side and the right side). 

(5) regarding claim 9:
Li further disclosed the method according to claim 1, wherein the fusing the deformed source object with the deformed base object comprises: 
synchronously deforming a mask image of the base image in correspondence to the base object (para. [0042], note that when a composite picture is generated on the basis of a face picture, different synthesis modes are covered and replaced so that the user may obtain a series of expression pictures expressing different emotions at almost the same time, allowing the user to have more choices, which further enhances the user experience); and 
performing weighted summation on color values of pixels of the deformed source object, the deformed base object, and the deformed mask image (para. [0047], note that the execution of the weighted stacking operation of the above complexion distribution information is implemented in the facial contour region defined by the feature points, that is, the position of each human face organ is determined by the position information of the feature points, such as, the position of the eyes, the position of the nose and the position of the mouth).

(6) regarding claim 10:
Li further disclosed the method according to claim 1, further comprising: extracting a background image layer of the base image and synthesizing the background image layer with the fusion result that is used as a foreground image layer (see fig. 4a and 4b, para. [0041], note that for example, referring to FIG. 4, FIG. 4a is a schematic diagram showing the effect of operating an embodiment to a facial image transformation, and FIG. 4b is a schematic diagram showing the effect of operating another embodiment to a facial image transformation. Comparing the above two schematic diagrams, different composite effect diagrams 403a and 403b can be obtained).

The proposed rejection of Li and Mochizuki, as explained in claims 1-2, 7-10, renders obvious the steps of the mobile terminal (para. [0052]) claims 11-12, 15-18 and the non-transitory computer readable storage (para. [0058]) claims 19-20 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 1-2, 7-10 are equally applicable to claims 11-12, 15-20.
Allowable Subject Matter
Claims 3-6, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record does not teach “determining a first region whose distribution density of feature points in each of the images exceeds a first density threshold; selecting pixels in an adjacent region of the first region as the auxiliary feature points according to a filling condition that a difference to the distribution density of the feature points of the first region does not exceed a predetermined difference; determining a second region whose distribution density of feature points in each of the images is lower than a second density threshold; and selecting pixels in the second region as the auxiliary feature point according to a filling condition that the distribution density of the feature points of the second region exceeds the second density threshold”, as recited in claims 3, 13 and 5, 14. Claims 4 and 6 are objected to since they depend on claims 3 and 5 respectively.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674